DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on August 17, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cylvick (US 10,150,487) in view of Valsvik et al. (US 10,322,783).
Cylvick discloses a marine environment emergency egress system, as shown in Figures 1-29, which is comprised of a small craft, defined as Part #310g or 312a-b, that is configured to be self-propelled to a position in a body of water adjacent to an offshore facility or drilling platform, defined as Part #302, as shown in Figure 22, and a launch station, defined as Part #12, that is located on said offshore facility or platform and is configured to launch said small craft from said offshore facility or platform, as shown in Figure 22, where said small craft is further comprised of a track or escape line, defined as Part #20, that is configured to extend between said launch station and said small craft and be towed and tensioned by said small craft, as shown in Figure 29, so as to provide a path for moving persons from said launch station to said small craft, as shown in Figure 3, and an inflatable platform or landing base, defined as Part #360, as shown in Figure 29, that is configured to be inflated to provide a landing area for persons that move to said small craft by way of said track or escape line.  Said track or escape line is comprised of a zip-line that is configured to enable persons to descend from said offshore facility or platform to said inflatable platform or landing base by way of sliding down said zip-line, as shown in Figures 22 and 29.  A personal evacuation system, as shown in Figures 3-4, is also provided and configured to be worn by a person or user, defined as Part #45, who is evacuating said offshore facility or platform, said personal evacuation system being further comprised of an evacuation harness, defined as      Part #46, with supportive straps, as shown in Figure 3, a sling or lanyard, defined as Part #55, and a carabiner or coupler, defined as Part #63e, which is configured to couple to a trolley, defined as Part #50, that is configured to slide along said track or escape line, as shown in Figure 4.
Cylvick, as set forth above, discloses all of the features claimed except for the use of a small craft which includes a controller, a depth control system, a location control system, and a communication system.
Valsvik et al. discloses an autonomous underwater vehicle (AUV), as shown in Figures 1-9, which is comprised of a body, defined as Part #102, with a propulsion system having one or more propellers, defined as Part #104, and motors, defined as Part #106, as shown in Figure 1, a controller or processor, defined as Part #108, with a memory unit, defined as Part #112, for controlling operations of said AUV, a battery, defined as Part #114, a depth control system that includes vertical thrusters, defined as Part #233, as shown in Figures 2A-B, that are configured to regulate the submergence of said AUV based on a top surface of said body of said AUV and a distance below a waterline of said AUV, an inertial navigation system, defined as Part #118, with a compass, defined as Part #120, that is configured to control a location of said AUV, and a communication device, defined as Part #126, in the form of a wireless interface to provide communication between said AUV and a control station.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art at the time of the invention, to utilize a watercraft with a controller, a depth control system, a location control system and a communication system, as taught by Valsvik et al., in combination with the marine environment emergency egress system as disclosed by Cylvick for the purpose of providing an offshore facility or platform evacuation system that includes a small craft with a controller, a depth control system, a location control system and a communication system in order to facilitate the movement and operation of said small craft in order to tow and tension a track or escape line.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cylvick in view of Valsvik et al., and further in view of Tatum (US 9,205,900).
Cylvick in combination with Valsvik et al. shows all of the features claimed except for the use of a personal evacuation system that includes a personal flotation device (PFD) and a personal locater device (PLD) in the form of a beacon.
Tatum discloses a harness assembly, as shown in Figures 1-8, which is comprised of a harness, defined as Part #10, with supportive straps, a life vest or PFD, defined as Part #11, and an emergency beacon, as described in lines 15-21 of     column 2, where said harness and life vest are configured to be worn by a person or user, as shown in Figure 3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a harness assembly that includes a life vest or PFD and an emergency beacon, as taught by Tatum, in combination with the marine environment emergency egress system as disclosed by Cylvick and the teachings of Valsvik et al. for the purpose of providing an offshore facility or platform evacuation system that includes a personal evacuation system with a life vest or PFD and an emergency beacon so as to provide means to facilitate the flotation of a person or user and locating said person or user.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cylvick in view of Tatum, and further in view of Jones (US 6,125,966).
Cylvick in combination with Tatum shows all of the features claimed except for the use of an evacuation harness having supportive straps including torso straps, leg straps and a waist strap, a lanyard that is coupled to said waist strap, and a coupler that is coupled to said lanyard.
Jones discloses a harness assembly, as shown in Figure 9, having supportive straps including torso straps, defined as Part #120, thigh or leg straps, defined as     Part #74, and a waist belt, defined as Part #12, a lanyard, defined as Part #26, that is coupled to said waist belt, and a coupler, defined as Part #27, that is coupled to an end of said lanyard for connection with an additional safety line.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a harness assembly that includes supportive straps, a lanyard that is attached to a waist belt, and a coupler that is attached to said lanyard, as taught by Jones, in combination with the marine environment emergency egress system as disclosed by Cylvick and the teachings of Tatum for the purpose of providing an offshore facility or platform evacuation system that includes a personal evacuation system with a harness assembly so as to provide means to facilitate connection with a platform evacuation system.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 24, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617